           Case 3:21-cr-00369-RBM Document 56 Filed 03/16/21 PageID.128 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I


                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                         V.                                      (For Offenses Committed On or After November I, 1987)


                 David Reyes Della-Valenzuela                                    Case Number: 21CR369-RBM

                                                                                 James Johnson, Federal Defenders
                                                                                 Defendant's Attorney


REGISTRATION NO. 26770509
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Superseding Information
 □    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following afferi$e(s):
                                                                                                                            t:"_..j   ,,�

Title & Section                        Nature of Offense                                                          Count �umlter(s)
8:1325; 18:3                           Illegal Entry, Accessory After the Fact (Misdemeanor)                      1


     The defendant has been found not guilty on count(s)                  -------------------
 IZI Count(s) 1 Felony Complaint                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      IZl TIME SERVED                           __________ days

 IZl Assessment: $10 WAIVED IZl Fine: WAJVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative, __ _______ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, March 16, 2021
                                                                         Date of Imposition of Sentence


                              µ-==·
Received ____ -·=-· -_-'--1-'i_·-_______._
              DUSM
                         t1    t":ft1 r J...j .                          @��
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            20CR369-RBM
